JUDGMENT

This petition for review and cross-petition for enforcement were considered on the record from the National Labor Relations Board and on the briefs submitted by the parties. See Fed. R.App. P. 34(a)(2); D.C. CIR. R. 34(j). The court has afforded the issues full consideration and has determined that they do not warrant a published opinion. See D.C.Cir. R. 36(d). It is
ORDERED and ADJUDGED that the petition for review be denied and the Board’s cross-application for enforcement be granted.
Daycon Products Company, Inc. challenges the National Labor Relations Board’s findings that Daycon violated the National Labor Relations Act, 29 U.S.C. § 151 et seq., in its dealings with Drivers, Chauffeurs and Helpers Local Union No. 639. We hold that the Board’s findings are supported by substantial evidence in the record. Daycon also raises procedural challenges to the Board’s denial of certain motions. As to these, we hold that the Board did not abuse its discretion.
The Clerk is directed to withhold the issuance of the mandate herein until seven days after the disposition of any timely petition for rehearing. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41(a)(1).